OMB APPROVAL OMB Number: 3235-0157 Expires: August 31, 2019 Estimated average burden hours per response …………… 3 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [ ] Merger [X] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Templeton Russia and East European Fund, Inc. 3. Securities and Exchange Commission File No.: 811-08788 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [] Initial Application [ X ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Lori A. Weber 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 (954) 847-2283 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Lori A. Weber 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 (954) 847-2283 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in Rules31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [ ] Unit investment trust; or [ ] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [ ] Open-end [X] Closed-end 10. State law under which the fund was organized or formed ( e.g. , Delaware, Massachusetts): Maryland 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Templeton Asset Management, Ltd. 7 Temasek Boulevard Suntec Tower One, #38-03 Singapore, UO 038987 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: Not applicable 13. If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund ( e.g. , an insurance company separate account)? [ ] Yes [X] No If Yes, for each UIT state: - 2 - Name(s): File No.: 811- Business Address: 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [ ] No If Yes , state the date on which the board vote took place: July 15, 2015 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [ ] No If Yes, state the date on which the shareholder vote took place: October 29, 2015 If No, explain: II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X ] Yes [ ] No (a) If Yes, list the date(s) on which the fund made those distributions: December 16, 2015
